EXHIBIT 10.3

Consulting Agreement

This Consulting Agreement (the “Agreement”) is entered into this 1st day of
August,  2016 (the “Effective Date”) by and between Fantex Holdings, Inc., (the
“Company”) and Dave Mullin (the “Contractor”), each with the respective
addresses set forth below (each a “Party” and collectively the “Parties”).

1.  Engagement. Company hereby engages the Contractor to perform the services
described on Exhibit A hereto (the “Services”) in accordance with the terms and
conditions set forth therein and in this Agreement. Exhibit A shall also
describe (i) the fees payable to Contractor for the Services and (ii) any
deliverables which Contractor will develop in connection with the Services. 

2.  Changes to Services.  Any changes to the Services, including the schedule,
deliverables, and related fees, must be approved by the prior written consent of
the Party not requesting the change.

3.  Independent Contractor. Contractor’s relationship to the Company shall be
that of an Independent Contractor.  Nothing in this Agreement shall be construed
to create any partnership, joint venture, employer-employee or agency
relationship between Company and Contractor or its agents.  Contractor shall not
represent to any third party that any such relationship exists. Except as set
forth in Exhibit A Contractor shall not be entitled to any benefits or
contributions that Company may make available to its employees, including group
insurance, profit-sharing, or retirement benefits.  Contractor is solely
responsible for paying all taxes arising from any payments made under this
agreement. 

4. Ownership.  All deliverables, ideas, inventions, improvements, methods,
processes, works of authorship and other forms of intellectual property that the
Contractor conceives, reduces to practice or develops during the term of the
Agreement, alone or in conjunction with others, in connection with performance
of the Services, including designs, data, ideas, inventions, know-how,
materials, marks, methods, plans, procedures and strategies (collectively, the
“Work Product”), will be the sole and exclusive property of the Company.  Any
and all elements of the Work Product that are works of authorship eligible to be
“works made for hire” under the U.S. Copyright Act shall be considered works
made for hire with the Company as “author.”  Contractor hereby irrevocably
assigns to Company all right, title and interest worldwide in and to the Work
Product and all intellectual property rights therein. 

5.  Confidentiality.  Contractor may obtain access to information related to
Company’s business (including trade secrets, technical information, business
forecasts and strategies, marketing plans, customer and supplier lists,
personnel information, financial data, and proprietary information of third
parties provided to Company in confidence) that Company considers to be
confidential or proprietary or Company has a duty to treat as confidential,
excluding such information as Contractor can demonstrate existed in the public
domain as of the Effective Date (the “Confidential Information”). Contractor
will (a) hold all

Confidential Information in strict trust and confidence; (b) not use or permit
others to use Confidential Information in any manner or for any purpose not
expressly permitted or required by this Agreement; and (c) not disclose or
permit others to disclose any Confidential Information to any third party
without obtaining Company’s express prior written consent on a case-by-case
basis.

6.  Further Assurances. Contractor will (a) cooperate with and assist the
Company, both during and after the term of this Agreement, in perfecting,
maintaining, protecting and enforcing Company’s rights in the Work Product, and
(b) execute and deliver to Company any and all documents deemed necessary or
appropriate by Company in its discretion to perfect, maintain, protect or
enforce Company’s rights in the Work Product or otherwise carry out the purposes
of this Agreement.

7. Contractor’s Representations and Warranties. Contractor represents, warrants,
and covenants that (a) neither the Work Product nor the Services will infringe
or misappropriate any intellectual property right of any person or entity; (b)
Contractor has not and will not grant any right or interest in the Work Product
to any person or entity other than the Company; (c) Contractor has the full
power and authority to enter into this Agreement; and (d) Contractor will comply
with all laws in performing its obligations under this Agreement. 

8.  Performance. Contractor further warrants that it will perform all Services
in a professional and workmanlike manner.

9.  Indemnification.  Contractor will indemnify and hold harmless Company and
its affiliates, employees, and agents from and against any and all liabilities,
losses, damages, costs, and other expenses (including attorneys’ and expert
witnesses’ costs and fees) arising from or relating to any breach of any
representation, warranty, covenant, or obligation of Contractor in this
Agreement or any intentional misconduct or negligence by Contactor in performing
the Services. 

10.  Limitation of Liability.  In no event will Company be liable for any
consequential, indirect, exemplary, special, or incidental damages arising from
or relating to this Agreement.  Company’s total cumulative liability in
connection with this Agreement, whether in contract or tort or otherwise, will
not exceed the aggregate amount of Fees owed by Company to Contractor for
Services performed under this Agreement.

11.  Termination.  This term of this Agreement shall continue until July 31,
2017,  provided, however, that the Company may terminate this Agreement with 30
days prior



--------------------------------------------------------------------------------

 



written notice in the event that Contractor breaches this Agreement and such
breach is not cured within the 30 day notice period. 

12.    Miscellaneous. This Agreement is governed by the laws of the State of
California without reference to any conflict of laws principles that would
require the application of the laws of any other jurisdiction. If any provision
of this Agreement is, for any reason, held to be invalid or unenforceable, the
other provisions of this Agreement will be unimpaired and the invalid or
unenforceable provision will be deemed modified so that it is valid and
enforceable to the maximum extent permitted by law.  Neither the Contractor nor
the Company may assign their rights under this Agreement without the prior
written consent of the other Party.  All waivers must be in writing and signed
by the Party to be charged.  Any waiver or failure to enforce any provision of
this Agreement on one occasion will not be deemed a waiver of any other
provision or of such provision on any other occasion.  Any and all notices or
communications required by this Agreement shall be to signatories hereof and to
the addresses or email addresses first set forth below.  As used herein, the
term “including” shall mean “including without limitation.” Contractor shall be
responsible for all expenses unless Exhibit A expressly states otherwise.
Contractor may not subcontract any portion of the Services without the Company’s
prior written consent. This Agreement and the attached Exhibit A constitute the
final, complete and exclusive agreement of the Parties with respect to the
subject matter hereof and supersedes and merges all prior or contemporaneous
communications and understandings between the Parties.  No modification of or
amendment to this Agreement will be effective unless in writing and signed by
the Party to be charged.

 

[SIGNATURE PAGE FOLLOWS]

 





--------------------------------------------------------------------------------

 



In Witness Whereof, the Parties have executed this Agreement as of the Effective
Date.

 

Fantex Holdings, Inc.  (“Company”)

Signed: /s/ Cornell French_______________

Name: ______________________________

Title: Chief Executive Officer____________

Address: 330 Townsend St., Suite 234

San Francisco, CA 94107

Phone: 415-592-5950

Email: ______________________________

 

Dave Mullin (“Contractor”)

Signed: /s/ Dave Mullin_________________

Address: ____________________________

____________________________________

____________________________________

Phone: ______________________________

Email: ______________________________

 

 



 



--------------------------------------------------------------------------------

 

 

Exhibit A

 

Services: As directed by the Company’s CEO. Services may include projects
related to finance, accounting, business operations, strategic planning and
similar projects for the Company and its subsidiaries.

 

 

Deliverables: To be determined on a project by project basis.

 

 

Fees: Contractor to be paid $10,416.67 per month and the Company will maintain
Contractor’s enrollment in the Company’s health insurance plan and pay the
Contractor’s premiums under such plan.

 

 

--------------------------------------------------------------------------------